UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06336 Franklin Templeton International Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/14 Item 1. Schedule of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) Franklin India Growth Fund Shares Value Common Stocks (Cost $1,505,544) 3.6% IT Services 3.6% a Cognizant Technology Solutions Corp., A (United States) 20,000 $ 1,938,400 Mutual Funds (Cost $48,029,351) 96.7% Diversified Financial Services 96.7% a FT (Mauritius) Offshore Investments Ltd. (India) 5,925,832 52,804,337 Total Investments (Cost $49,534,895) 100.3% 54,742,737 Other Assets, less Liabilities ( ) % (162,038 ) Net Assets 100.0% $ 54,580,699 a Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) Franklin World Perspectives Fund Industry Shares/Rights/Units Value Common Stocks and Other Equity Interests 96.3% Australia 2.1% Amcor Ltd. Containers & Packaging 11,781 $ 110,403 BHP Billiton Ltd. Metals & Mining 3,643 116,571 Brambles Ltd. Commercial Services & Supplies 9,590 75,605 Coca-Cola Amatil Ltd. Beverages 4,319 44,178 Commonwealth Bank of Australia Commercial Banks 816 53,000 Computershare Ltd. IT Services 10,739 104,960 CSL Ltd. Biotechnology 1,886 115,947 FlexiGroup Ltd. Consumer Finance 8,140 28,846 Rio Tinto Ltd. Metals & Mining 347 19,930 SAI Global Ltd. Professional Services 6,327 20,761 Woolworths Ltd. Food & Staples Retailing 2,398 71,487 WorleyParsons Ltd. Energy Equipment & Services 1,835 26,413 788,101 Belgium 0.8% Anheuser-Busch InBev NV Beverages 3,114 298,411 Brazil 0.9% Ambev SA Beverages 19,500 130,043 Arteris SA Transportation Infrastructure 5,900 40,594 Cielo SA IT Services 1,600 42,601 a Eneva SA Independent Power Producers & Energy Traders 29,800 39,401 Estacio Participacoes SA Diversified Consumer Services 4,900 37,999 Valid Solucoes E Servicos DE Seguranca EM Meios DE Pagamento E Identificacao SA Commercial Services & Supplies 3,100 38,674 329,312 Canada 4.1% Agrium Inc. Chemicals 350 30,529 Alimentation Couche-Tard Inc., B Food & Staples Retailing 250 18,452 ARC Resources Ltd. Oil, Gas & Consumable Fuels 1,100 28,703 Bank of Montreal Commercial Banks 500 30,567 Bank of Nova Scotia Commercial Banks 1,350 74,091 Bonavista Energy Corp. Oil, Gas & Consumable Fuels 1,675 22,087 Brookfield Asset Management Inc., A Real Estate Management & Development 1,850 70,291 Calfrac Well Services Ltd. Energy Equipment & Services 525 14,062 Canadian Imperial Bank of Commerce Commercial Banks 850 66,096 Canadian National Railway Co. Road & Rail 1,575 84,331 Canadian Natural Resources Ltd. Oil, Gas & Consumable Fuels 1,700 55,766 Canadian Pacific Railway Ltd. Road & Rail 940 142,391 Canadian Pacific Railway Ltd. Road & Rail 75 11,374 Cenovus Energy Inc. Oil, Gas & Consumable Fuels 1,275 33,372 Enbridge Inc. Oil, Gas & Consumable Fuels 1,550 65,102 Franco-Nevada Corp. Metals & Mining 625 30,343 Gildan Activewear Inc. Textiles, Apparel & Luxury Goods 300 16,001 IGM Financial Inc. Capital Markets 850 41,229 MacDonald Dettwiler and Associates Ltd. Aerospace & Defense 515 36,600 Major Drilling Group International Inc. Metals & Mining 3,250 23,588 Manulife Financial Corp. Insurance 1,300 23,996 Metro Inc., A Food & Staples Retailing 775 44,559 Mullen Group Ltd. Energy Equipment & Services 700 16,977 a Nuvista Energy Ltd. Oil, Gas & Consumable Fuels 4,800 35,527 Potash Corp. of Saskatchewan Inc. Chemicals 1,325 41,560 Power Corp. of Canada Insurance 1,550 42,116 Power Financial Corp. Insurance 1,350 41,617 Rogers Communications Inc., B Wireless Telecommunication Services 1,050 44,186 Royal Bank of Canada Commercial Banks 925 57,271 Saputo Inc. Food Products 400 18,845 Savanna Energy Services Corp. Energy Equipment & Services 4,750 33,621 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) (continued) SNC-Lavalin Group Inc., A Construction & Engineering 1,425 59,148 Sun Life Financial Inc. Insurance 400 13,197 The Toronto-Dominion Bank Commercial Banks 625 27,037 Thomson Reuters Corp. Media 2,225 80,302 TransCanada Corp. Oil, Gas & Consumable Fuels 1,400 60,889 1,535,823 Chile 0.2% a db x-trackers MSCI Chile TRN Index UCITS ETF Foreign Equity 17,663 59,012 China 1.4% a Baidu Inc., ADR Internet Software & Services 580 90,770 a China Huishan Dairy Holdings Co. Ltd. Food Products 44,000 14,622 China Merchants Bank Co. Ltd., H Commercial Banks 40,502 71,576 China Mobile Ltd. Wireless Telecommunication Services 1,500 14,317 China Overseas Land & Investment Ltd. Real Estate Management & Development 44,000 118,733 China Resources Gas Group Ltd. Gas Utilities 8,000 24,834 China Resources Land Ltd. Real Estate Management & Development 12,000 28,255 China Shenhua Energy Co. Ltd., H Oil, Gas & Consumable Fuels 11,500 29,699 CNOOC Ltd. Oil, Gas & Consumable Fuels 6,000 9,429 Dongfeng Motor Group Co. Ltd., H Automobiles 28,000 41,331 Haitian International Holdings Ltd. Machinery 4,000 8,728 Minth Group Ltd. Auto Components 4,000 7,811 PetroChina Co. Ltd., H Oil, Gas & Consumable Fuels 14,000 13,543 Tencent Holdings Ltd. Internet Software & Services 600 41,965 515,613 Egypt 0.1% a Ezz Steel Metals & Mining 13,373 32,464 France 3.1% Euler Hermes SA Insurance 3,971 487,386 Legrand SA Electrical Equipment 6,840 363,344 a Lyxor UCITS ETF Eastern Europe (CECE NTR EUR) FC Foreign Equity 4,066 96,738 Neopost SA Office Electronics 1,661 140,913 Nexans SA Electrical Equipment 1,603 75,272 1,163,653 Germany 1.6% GFK AG Media 4,881 268,267 Takkt AG Internet & Catalog Retail 16,732 314,814 583,081 Hong Kong 1.0% b AIA Group Ltd., 144A Insurance 18,200 84,042 Dairy Farm International Holdings Ltd. Food & Staples Retailing 9,900 92,070 Hong Kong Exchanges & Clearing Ltd. Diversified Financial Services 4,131 64,969 Sa Sa International Holdings Ltd. Specialty Retail 16,000 15,313 Samsonite International SA Textiles, Apparel & Luxury Goods 27,000 74,772 Shenzhou International Group Holdings Ltd. Textiles, Apparel & Luxury Goods 5,000 17,228 Techtronic Industries Co. Ltd. Household Durables 10,000 25,954 374,348 India 1.2% a,c Franklin India Growth Fund, Class R6 Foreign Equity 54,833 463,336 Indonesia 0.3% Astra International Tbk PT Automobiles 13,500 7,104 Bank Central Asia Tbk PT Commercial Banks 26,000 21,134 Bank Rakyat Indonesia Persero Tbk PT Commercial Banks 39,300 26,795 Jasa Marga Persero Tbk PT Transportation Infrastructure 20,800 8,816 Kalbe Farma Tbk PT Pharmaceuticals 271,000 31,184 Mitra Adiperkasa Tbk PT Multiline Retail 17,900 7,990 Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Surya Citra Media Tbk PT Media 113,985 24,739 127,762 Ireland 1.2% C&C Group PLC Beverages 50,514 286,149 DCC PLC Industrial Conglomerates 3,590 163,337 449,486 Italy 0.4% Prysmian SpA Electrical Equipment 6,787 166,053 Japan 5.8% Coca-Cola West Company Ltd. Beverages 3,148 62,174 a GungHo Online Entertainment Inc. Software 9,440 59,869 Hitachi Ltd. Electronic Equipment, Instruments & Components 11,341 87,909 INPEX Corp. Oil, Gas & Consumable Fuels 1,993 23,797 ITOCHU Corp. Trading Companies & Distributors 9,953 123,225 Japan Exchange Group Inc. Diversified Financial Services 1,253 30,928 KDDI Corp. Wireless Telecommunication Services 753 42,044 Keyence Corp. Electronic Equipment, Instruments & Components 200 83,210 a Mazda Motor Corp. Automobiles 14,717 72,163 Mitsubishi Corp. Trading Companies & Distributors 6,101 113,631 Mitsubishi Estate Co. Ltd. Real Estate Management & Development 3,827 95,324 Mitsubishi UFJ Financial Group Inc. Commercial Banks 17,346 105,765 Nippon Steel Sumitomo Metal Metals & Mining 21,209 65,386 Nomura Holdings Inc. Capital Markets 9,657 68,523 Seven & I Holdings Co. Ltd. Food & Staples Retailing 1,866 74,914 Shin-Etsu Chemical Co. Ltd. Chemicals 1,236 69,714 SoftBank Corp. Wireless Telecommunication Services 1,014 75,056 Sumitomo Mitsui Financial Group Inc. Commercial Banks 2,072 97,826 T&D Holdings Inc. Insurance 3,708 45,908 Takeda Pharmaceutical Co. Ltd. Pharmaceuticals 2,897 135,897 a The Tokyo Electric Power Co. Inc. Electric Utilities 11,195 51,496 Toto Ltd. Building Products 11,877 190,869 Toyota Industries Corp. Auto Components 2,829 131,379 Toyota Motor Corp. Automobiles 3,220 186,629 Yokohama Rubber Co. Ltd. Auto Components 8,030 72,618 2,166,254 Kuwait 0.2% Agility Public Warehousing Co. KSC Air Freight & Logistics 14,522 32,852 Kuwait Projects Co. Holding KSC Diversified Financial Services 19,616 45,762 78,614 Luxembourg 0.1% L'Occitane International SA Specialty Retail 20,500 40,928 Malaysia 0.3% Malayan Banking Bhd. Commercial Banks 5,646 16,247 Nestle (Malaysia) Bhd. Food Products 3,400 68,640 Public Bank Bhd., fgn. Commercial Banks 3,500 19,976 104,863 Mexico 0.6% a db x-trackers MSCI Mexico TRN Index UCITS ETF Foreign Equity 36,788 205,553 Netherlands 3.1% Boskalis Westminster NV Construction & Engineering 7,859 377,354 Fugro NV, IDR Energy Equipment & Services 6,923 362,431 Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Reed Elsevier NV Media 20,149 415,520 1,155,305 Norway 1.2% TGS Nopec Geophysical Co. ASA Energy Equipment & Services 16,647 429,721 Oman 0.1% Bank Muscat SAOG Commercial Banks 25,578 43,314 Qatar 0.4% Doha Bank QSC Commercial Banks 1,777 31,231 Gulf International Services QSC Energy Equipment & Services 2,022 41,922 Industries Qatar QSC Industrial Conglomerates 806 39,796 Qatar National Bank Commercial Banks 790 40,025 152,974 Russia 0.6% a db x-trackers MSCI Russia Capped Index ETF Foreign Equity 7,968 217,526 Singapore 0.7% Ezion Holdings Ltd. Energy Equipment & Services 24,000 42,296 Global Logistic Properties Ltd. Real Estate Management & Development 21,000 46,221 OSIM International Ltd. Specialty Retail 19,000 35,271 Parkson Retail Asia Ltd. Multiline Retail 2,000 1,457 b Parkson Retail Asia Ltd., 144A Multiline Retail 9,000 6,556 Singapore Exchange Ltd. Diversified Financial Services 13,000 69,750 Singapore Technologies Engineering Ltd. Aerospace & Defense 6,000 17,811 Singapore Telecommunications Ltd. Diversified Telecommunication Services 21,000 58,064 277,426 South Africa 0.5% a iShares MSCI South Africa UCITS ETF Foreign Equity 2,424 70,478 a Lyxor ETF South Africa FTSE JSE Top 40 EUR Foreign Equity 3,193 119,185 189,663 South Korea 1.7% E-Mart Co. Ltd. Food & Staples Retailing 108 25,968 GS Engineering & Construction Corp. Construction & Engineering 1,660 51,659 Hana Financial Group Inc. Commercial Banks 1,460 55,224 Hyundai Marine & Fire Insurance Co. Ltd. Insurance 970 27,898 Hyundai Mobis Auto Components 94 26,949 Hyundai Motor Co. Automobiles 439 95,204 Hyundai Wia Corp. Auto Components 165 24,644 a,b Interpark INT Corp., 144A Internet Software & Services 1,200 8,545 Kia Motors Corp. Automobiles 860 42,948 a Korea Electric Power Corp. Electric Utilities 710 23,178 Korea Gas Corp. Gas Utilities 404 24,883 Kyungchang Industrial Co. Ltd. Auto Components 2,086 18,539 LG Chem Ltd. Chemicals 86 20,679 S&T Dynamics Co. Ltd. Auto Components 1,680 18,644 Samsung Electro-Mechanics Co. Electronic Equipment, Instruments & Components 685 42,254 Samsung Electronics Co. Ltd. Semiconductors & Semiconductor Equipment 117 138,499 645,715 Spain 1.0% a Mediaset Espana Comunicacion SA Media 29,229 360,599 Sri Lanka 0.1% Nestle Lanka PLC Food Products 1,070 17,678 Sweden 0.4% JM AB Household Durables 5,210 139,518 Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Switzerland 1.9% a Dufry AG Specialty Retail 2,079 326,338 Roche Holding AG Pharmaceuticals 1,354 372,348 698,686 Taiwan 2.0% CHIPBOND Technology Corp. Semiconductors & Semiconductor Equipment 35,000 54,516 Chroma Ate Inc. Electronic Equipment, Instruments & Components 25,000 53,569 Epistar Corp. Semiconductors & Semiconductor Equipment 34,000 75,095 GeoVision Inc. Electronic Equipment, Instruments & Components 13,000 76,067 a Green Seal Holding Ltd. Food & Staples Retailing 6,000 31,845 Mega Financial Holding Co. Ltd. Commercial Banks 72,165 58,165 ScinoPharm Taiwan Ltd. Pharmaceuticals 8,000 22,416 Taiwan Acceptance Corp. Consumer Finance 20,000 49,448 Taiwan Hon Chuan Enterprise Co. Ltd. Containers & Packaging 26,000 54,511 Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 35,570 123,120 Tong Hsing Electronic Industries Ltd. Electronic Equipment, Instruments & Components 13,000 66,639 a Yuanta Financial Holding Co. Ltd. Capital Markets 74,000 41,104 Yulon Motor Co. Ltd. Automobiles 20,000 34,350 740,845 Thailand 0.5% AP Thailand PCL, fgn. Real Estate Management & Development 109,000 14,324 Bangkok Bank PCL, fgn. Commercial Banks 3,320 17,241 BEC World PCL, fgn. Media 11,000 15,572 CP ALL PCL, fgn. Food & Staples Retailing 5,100 6,061 Kasikornbank PCL, fgn. Commercial Banks 12,700 65,375 PTT PCL, fgn. Oil, Gas & Consumable Fuels 3,400 28,415 The Siam Cement PCL, fgn. Construction Materials 2,300 27,997 Siam Commercial Bank PCL, fgn. Commercial Banks 4,790 21,611 196,596 United Arab Emirates 0.2% Dubai Islamic Bank Commercial Banks 25,239 40,817 Emaar Properties PJSC Real Estate Management & Development 20,354 44,332 85,149 United Kingdom 8.2% The Berkeley Group Holdings PLC Household Durables 9,802 416,721 a Carpetright PLC Specialty Retail 7,331 64,810 Cineworld Group PLC Media 46,260 269,412 a Cineworld Group PLC rts., 2/13/14 Media 10,867 21,885 Clarkson PLC Marine 7,259 237,721 De La Rue PLC Commercial Services & Supplies 9,729 124,837 Diageo PLC Beverages 2,858 84,609 Dignity PLC Diversified Consumer Services 9,573 235,362 Hiscox Ltd. Insurance 37,954 398,245 Imperial Tobacco Group PLC Tobacco 10,766 393,544 International Personal Finance PLC Consumer Finance 37,677 287,995 Reckitt Benckiser Group PLC Household Products 1,692 126,885 Savills PLC Real Estate Management & Development 38,362 393,697 3,055,723 United States 48.3% Abbott Laboratories Health Care Equipment & Supplies 4,660 170,836 a Actavis PLC Pharmaceuticals 2,000 377,960 Aflac Inc. Insurance 2,600 163,228 Airgas Inc. Chemicals 150 15,486 Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) (continued) a Amazon.com Inc. Internet & Catalog Retail 900 322,821 American Tower Corp. Real Estate Investment Trusts (REITs) 1,700 137,496 Amgen Inc. Biotechnology 1,200 142,740 Anadarko Petroleum Corp. Oil, Gas & Consumable Fuels 1,620 130,718 a ANSYS Inc. Software 1,700 133,501 Apple Inc. Computers & Peripherals 950 475,570 a Biogen Idec Inc. Biotechnology 1,120 350,157 The Boeing Co. Aerospace & Defense 1,520 190,395 BorgWarner Inc. Auto Components 3,140 168,618 Bristol-Myers Squibb Co. Pharmaceuticals 5,430 271,337 a Celgene Corp. Biotechnology 1,780 270,435 a Cerner Corp. Health Care Technology 3,050 173,515 a Chart Industries Inc. Machinery 2,000 170,880 a Charter Communications Inc., A Media 1,240 169,880 a Cognizant Technology Solutions Corp., A IT Services 240 23,261 Cummins Inc. Machinery 400 50,792 Cytec Industries Inc. Chemicals 3,000 269,910 Danaher Corp. Industrial Conglomerates 2,700 200,853 a DaVita HealthCare Partners Inc. Health Care Providers & Services 2,380 154,533 Discover Financial Services Consumer Finance 4,300 230,695 a Discovery Communications Inc., C Media 2,230 164,396 a Dollar General Corp. Multiline Retail 1,430 80,538 a eBay Inc. Internet Software & Services 2,190 116,508 Ecolab Inc. Chemicals 3,900 392,106 a Facebook Inc., A Internet Software & Services 6,000 375,420 Fastenal Co. Trading Companies & Distributors 1,900 83,467 a Gilead Sciences Inc. Biotechnology 6,800 548,420 a Google Inc., A Internet Software & Services 540 637,724 Hilton Worldwide Holdings Inc. Hotels, Restaurants & Leisure 1,520 32,908 a HomeAway Inc. Internet & Catalog Retail 2,670 109,096 Honeywell International Inc. Aerospace & Defense 2,400 218,952 a Hub Group Inc., A Air Freight & Logistics 3,000 124,350 a Illumina Inc. Life Sciences Tools & Services 1,710 259,920 IntercontinentalExchange Group Inc. Diversified Financial Services 1,100 229,669 a Jacobs Engineering Group Inc. Construction & Engineering 2,300 139,633 Kansas City Southern Road & Rail 1,400 147,826 a LinkedIn Corp., A Internet Software & Services 840 180,776 a Lyxor ETF MSCI World Energy TR-USD Foreign Equity 426 148,297 a Lyxor ETF S&P 500 Capped Financials Foreign Equity 372 55,726 MasterCard Inc., A IT Services 6,400 484,352 McKesson Corp. Health Care Providers & Services 1,050 183,131 Mead Johnson Nutrition Co., A Food Products 1,670 128,406 Microchip Technology Inc. Semiconductors & Semiconductor Equipment 5,480 245,833 a Monster Beverage Corp. Beverages 1,620 109,998 National Oilwell Varco Inc. Energy Equipment & Services 1,120 84,011 a NetSuite Inc. Software 1,900 199,842 Nielsen Holdings NV Professional Services 2,090 88,386 NIKE Inc., B Textiles, Apparel & Luxury Goods 1,900 138,415 Noble Energy Inc. Oil, Gas & Consumable Fuels 2,380 148,345 Oceaneering International Inc. Energy Equipment & Services 840 57,246 Pall Corp. Machinery 2,380 190,638 PepsiCo Inc. Beverages 1,620 130,183 Praxair Inc. Chemicals 1,400 174,608 Precision Castparts Corp. Aerospace & Defense 1,240 315,890 a Priceline.com Inc. Internet & Catalog Retail 240 274,774 QUALCOMM Inc. Communications Equipment 3,900 289,458 a Quintiles Transnational Holdings Inc. Life Sciences Tools & Services 2,280 108,596 Ralph Lauren Corp. Textiles, Apparel & Luxury Goods 710 111,392 Resmed Inc., CDI Health Care Equipment & Supplies 12,400 54,576 Rockwell Automation Inc. Electrical Equipment 760 87,278 Roper Industries Inc. Electrical Equipment 1,710 234,680 Ross Stores Inc. Specialty Retail 1,710 116,126 a Salesforce.com Inc. Software 4,400 266,332 Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) (continued) SanDisk Corp. Computers & Peripherals 1,500 104,325 a SBA Communications Corp. Wireless Telecommunication Services 1,520 140,980 Schlumberger Ltd. Energy Equipment & Services 2,570 225,055 a ServiceNow Inc. Software 3,140 199,170 a Signature Bank/New York NY Commercial Banks 3,000 366,180 a Sirius XM Holdings Inc. Media 61,860 221,459 a Source Markets PLC - Financials S&P US Select Source ETF Foreign Equity 926 104,777 Starbucks Corp. Hotels, Restaurants & Leisure 2,380 169,266 a Stericycle Inc. Commercial Services & Supplies 2,090 244,655 T. Rowe Price Group Inc. Capital Markets 3,050 239,242 Tractor Supply Co. Specialty Retail 2,380 158,294 a Trimble Navigation Ltd. Electronic Equipment, Instruments & Components 4,280 138,372 a TripAdvisor Inc. Internet & Catalog Retail 1,050 81,050 Twenty-First Century Fox Inc., A Media 5,520 175,646 a Under Armour Inc., A Textiles, Apparel & Luxury Goods 1,620 175,138 Union Pacific Corp. Road & Rail 1,330 231,739 a United Rentals Inc. Trading Companies & Distributors 3,520 284,909 Visa Inc., A IT Services 1,850 398,545 The Walt Disney Co. Media 3,900 283,179 Wells Fargo & Co. Commercial Banks 4,570 207,204 Whole Foods Market Inc. Food & Staples Retailing 4,000 209,040 Wynn Resorts Ltd. Hotels, Restaurants & Leisure 1,050 228,291 Xilinx Inc. Semiconductors & Semiconductor Equipment 4,760 220,959 a Yahoo! Inc. Internet Software & Services 4,000 144,080 17,985,400 Total Common Stocks and Other Equity Interests (Cost $28,062,400) 35,874,505 Participatory Notes 0.7% Saudi Arabia 0.7% HSBC Bank PLC, Abdullah A.M. Al-khodari Sons Co., 2/12/16 Construction & Engineering 3,926 34,440 Al Rajhi Bank, 8/13/14 Commercial Banks 1,798 34,398 Banque Saudi Fransi, 2/23/15 Commercial Banks 3,861 35,517 a Dar Al Arkan Real Estate Development Co., 8/10/15 Real Estate Management & Development 12,883 34,351 National Industrialization Co., 8/13/14 Industrial Conglomerates 4,013 32,422 b Samba Financial Group, 144A, 8/13/14 Commercial Banks 2,568 36,633 b Saudi Basic Industries Corp., 144A, 8/04/14 Chemicals 1,156 34,368 Merrill Lynch International & Co. CV, Al Tayyar Travel Group, 6/10/15 Hotels, Restaurants & Leisure 1,206 34,408 Total Participatory Notes (Cost $247,749) 276,537 Preferred Stocks 1.3% Brazil 1.1% Alpargatas SA, pfd. Textiles, Apparel & Luxury Goods 5,600 29,245 Cia de Saneamento do Parana, pfd. Water Utilities 8,100 18,633 Itausa - Investimentos Itau SA, pfd. Commercial Banks 43,832 152,968 Suzano Papel e Celulose SA, pfd., A Paper & Forest Products 26,600 104,958 Vale SA, pfd., A Metals & Mining 8,200 101,960 407,764 South Korea 0.2% Semiconductors & Semiconductor Samsung Electronics Co. Ltd., pfd. Equipment 87 76,838 Total Preferred Stocks (Cost $524,439) 484,602 Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Total Investments before Short Term Investments (Cost $28,834,588) 36,635,644 Short Term Investments (Cost $550,000) 1.5% Principal Amount U.S. Government and Agency Securities 1.5% United States 1.5% d FHLB, 2/03/14 $ 550,000 550,000 Total Investments (Cost $29,384,588) 99.8% 37,185,644 Other Assets, less Liabilities 0.2% 88,948 Net Assets 100.0% $ 37,274,592 a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. January 31, 2014, the aggregate value of these securities was $170,144, representing 0.46% of net assets. c The Franklin India Growth Fund is managed by the Fund's investment manager. d The security is traded on a discount basis with no stated coupon rate. At January 31, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount Date Appreciation Depreciation Japanese Yen BKF Sell 153,838,405 $ 1,478,647 6/24/14 $ - $ (28,288 ) Net unrealized appreciation (depreciation) $ (28,288 ) A BBREVIATIONS Counterparty BKF - Deutsche Bank AG Selected Portfolio ADR - American Depositary Receipt CDI - Clearing House Electronic Subregister System Depositary Interest ETF - Exchange Traded Fund FHLB - Federal Home Loan Bank IDR - International Depositary Receipt Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) Templeton Foreign Smaller Companies Fund Industry Shares Value Common Stocks 95.2% Bahamas 1.9% a Steiner Leisure Ltd. Diversified Consumer Services 70,143 $ 3,437,708 Brazil 2.6% Companhia de Saneamento de Minas Gerais Water Utilities 107,100 1,396,957 Diagnosticos da America SA Health Care Providers & Services 545,600 3,360,391 4,757,348 Canada 8.2% AGF Management Ltd. Capital Markets 148,800 1,523,686 Enerflex Ltd. Energy Equipment & Services 164,100 2,284,694 Ensign Energy Services Inc. Energy Equipment & Services 298,900 4,416,514 HudBay Minerals Inc. Metals & Mining 640,530 5,086,037 Trican Well Service Ltd. Energy Equipment & Services 146,700 1,680,073 14,991,004 Cayman Islands 0.9% Stella International Holdings Ltd. Textiles, Apparel & Luxury Goods 733,000 1,720,241 China 7.8% China Medical System Holdings Ltd. Pharmaceuticals 1,984,000 2,283,353 Digital China Holdings Ltd. Electronic Equipment, Instruments & Components 1,654,000 1,619,146 Haier Electronics Group Co. Ltd. Household Durables 1,294,000 3,750,193 MIE Holdings Corp. Oil, Gas & Consumable Fuels 9,224,000 1,639,590 Minth Group Ltd. Auto Components 1,796,000 3,507,053 Yingde Gases Chemicals 1,805,500 1,590,708 14,390,043 Finland 1.8% Amer Sports OYJ Leisure Equipment & Products 159,140 3,288,286 Germany 7.8% a Deutsche Wohnen AG Real Estate Management & Development 110,262 2,004,690 DMG MORI SEIKI AG Machinery 107,100 3,465,383 Gerresheimer AG Life Sciences Tools & Services 59,030 3,968,893 Leoni AG Auto Components 27,910 2,167,519 a MorphoSys AG Life Sciences Tools & Services 16,110 1,411,475 Rational AG Machinery 4,180 1,287,104 14,305,064 Hong Kong 8.0% Luk Fook Holdings (International) Ltd. Specialty Retail 54,000 174,932 NewOcean Energy Holdings Ltd. Oil, Gas & Consumable Fuels 3,184,000 2,710,887 Samsonite International SA Textiles, Apparel & Luxury Goods 1,290,600 3,574,102 Techtronic Industries Co. Ltd. Household Durables 1,794,090 4,656,462 Value Partners Group Ltd. Capital Markets 2,979,700 1,938,210 VTech Holdings Ltd. Communications Equipment 129,600 1,570,838 14,625,431 India 1.3% LIC Housing Finance Ltd. Thrifts & Mortgage Finance 738,061 2,306,551 Indonesia 1.1% b Sakari Resources Ltd. Metals & Mining 1,342,000 1,971,007 Italy 4.6% Amplifon SpA Health Care Providers & Services 493,204 2,658,175 Marr SpA Food & Staples Retailing 126,626 2,001,622 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) (continued) a Sorin SpA Health Care Equipment & Supplies 1,299,393 3,806,552 8,466,349 Japan 9.0% Asahi Co. Ltd. Specialty Retail 79,700 1,086,588 Asics Corp. Textiles, Apparel & Luxury Goods 229,200 4,008,616 a Iida Group Holdings Co. Ltd. Household Durables 272,866 4,839,082 Keihin Corp. Auto Components 147,200 2,218,625 Kobayashi Pharmaceutical Co. Ltd. Personal Products 74,379 4,062,000 Seria Co. Ltd. Multiline Retail 7,800 323,680 16,538,591 Netherlands 2.9% Aalberts Industries NV Machinery 83,407 2,610,451 Arcadis NV Construction & Engineering 77,330 2,764,963 5,375,414 Philippines 2.4% Energy Development Corp. Independent Power Producers & Energy Traders 11,811,100 1,366,573 Metropolitan Bank & Trust Co. Commercial Banks 533,700 893,911 Vista Land & Lifescapes Inc. Real Estate Management & Development 18,543,400 2,125,084 4,385,568 Portugal 0.9% a,c CTT-Correios de Portugal SA, 144A Air Freight & Logistics 177,689 1,632,071 Russia 1.1% a,d X5 Retail Group NV, GDR, Reg S Food & Staples Retailing 114,260 1,931,565 Singapore 3.1% CSE Global Ltd. IT Services 2,295,000 1,132,490 Ezion Holdings Ltd. Energy Equipment & Services 1,402,800 2,472,233 First Resources Ltd. Food Products 1,312,000 2,045,022 5,649,745 South Korea 2.8% a BS Financial Group Inc. Commercial Banks 182,615 2,676,797 Daum Communication Corp. Internet Software & Services 33,095 2,448,512 5,125,309 Spain 1.1% Construcciones y Auxiliar de Ferrocarriles SA Machinery 3,860 1,952,316 Sweden 1.3% a,b D Carnegie & Co. AB Capital Markets 228 — Oriflame Cosmetics SA, SDR Personal Products 85,320 2,355,111 2,355,111 Switzerland 0.8% Tecan Group AG Life Sciences Tools & Services 14,240 1,562,936 Taiwan 2.4% Tripod Technology Corp. Electronic Equipment, Instruments & Components 2,406,000 4,378,151 Turkey 0.8% Aygaz AS Gas Utilities 450,975 1,516,084 United Kingdom 20.6% a African Minerals Ltd. Metals & Mining 1,713,872 4,747,665 APR Energy PLC Diversified Financial Services 308,100 4,262,336 Dignity PLC Diversified Consumer Services 97,981 2,408,963 Homeserve PLC Commercial Services & Supplies 889,640 4,775,285 a Just Retirement Group PLC Insurance 172,260 704,803 a,c Just Retirement Group PLC, 144A Insurance 939,600 3,844,378 Laird PLC Electronic Equipment, Instruments & Components 724,141 3,851,823 Franklin Templeton International Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Man Group PLC Capital Markets Micro Focus International PLC Software a Ophir Energy PLC Oil, Gas & Consumable Fuels a,c Royal Mail PLC, 144A Air Freight & Logistics SIG PLC Trading Companies & Distributors a Vectura Group PLC Pharmaceuticals Total Common Stocks (Cost $155,171,174) Preferred Stocks (Cost $1,809,209) 0.9% Germany 0.9% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies Total Investments (Cost $156,980,383) 96.1% Other Assets, less Liabilities 3.9% Net Assets 100.0% $ a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At January 31, 2014, the aggregate value of these securities was $1,971,007, representing 1.08% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2014, the aggregate value of these securities was $7,336,128, representing 4.00% of net assets. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2014, the aggregate value of this security was $1,931,565, representing 1.05% of net assets. A BBREVIATIONS Selected Portfolio GDR - Global Depositary Receipt SDR - Swedish Depositary Receipt Franklin Templeton International Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton International Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of four funds, three of which are included in this report (Funds). The Franklin India Growth Fund (India Growth Fund) operates using a master fund/feeder fund structure and invests indirectly in the securities of Indian companies through FT (Mauritius) Offshore Investments Limited (Portfolio), an entity registered with and regulated by the Mauritius Financial Services Commission, which shares the same investment objective as the India Growth Fund. The accounting policies of the Portfolio, including the Portfolios security valuation policies, will directly affect the recorded value of the India Growth Funds investment in the Portfolio. The Statement of Investments of the Portfolio is included elsewhere in this report and should be read in conjunction with the India Growth Funds Statement of Investments. At January 31, 2014, the India Growth Fund owned 100% of the outstanding shares of the Portfolio. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. The India Growth Funds investment in the Portfolio shares is valued at the Portfolios net asset value per share. Valuation of securities by the Portfolio is discussed in Note 2 of the Portfolios Notes to Statement of Investments, which are included elsewhere in this report. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Franklin World Perspectives Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. The Franklin World Perspectives Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At January 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Templeton Franklin Foreign World Smaller Franklin India Perspectives Companies Growth Fund * Fund Fund Cost of investments $ 50,628,691 $ 29,845,720 $ 157,768,234 Unrealized appreciation $ 8,986,696 $ 8,233,256 $ 36,872,345 Unrealized depreciation (6,440,172 ) (893,332 ) (18,570,983 ) Net unrealized appreciation (depreciation) $ 2,546,524 $ 7,339,924 $ 18,301,362 *Includes the holdings of the Portfolio. 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2014, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin India Growth Fund Assets: Investments in Securities: Equity Investments a $ 1,938,400 $ - $ - $ 1,938,400 Mutual Funds 52,804,337 - - 52,804,337 Total Investments in Securities $ 54,742,737 $ - $ - $ 54,742,737 Franklin World Perspectives Fund Assets: Investments in Securities: Equity Investments a,b $ 36,359,107 $ - $ - $ 36,359,107 Participatory Notes - 276,537 - 276,537 Short Term Investments - 550,000 - 550,000 Total Investments in Securities $ 36,359,107 $ 826,537 $ - $ 37,185,644 Liabilities: Forward Exchange Contracts - 28,288 - 28,288 Templeton Foreign Smaller Companies Fund Assets: Investments in Securities: Equity Investments: Indonesia $ - $ - $ 1,971,007 $ 1,971,007 All Other Equity Investments a,b 174,098,589 - - c 174,098,589 Total Investments in Securities $ 174,098,589 $ - $ 1,971,007 $ 176,069,596 a For detailed categories, see the accompanying Statement of Investments. b Includes common and preferred stocks as well as other equity investments. c Includes securities determined to have no value at January 31, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. The reconciliation of assets for the three months ended January 31, 2014, is as follows: Net Change in Unrealized Appreciation Balance at Transfers Into (Depreciation) on Beginning of Purchases (Out of) Level Cost Basis Net Realized Gain Net Unrealized Gain Balance at End of Assets Held at Period (Sales) 3 Adjustments (Loss) (Loss) Period Period End Templeton Foreign Smaller Companies Fund Assets: Investments in Securities: Equity Investments: Indonesia $ $ - $ - $ - $ - $ $ $ Sweden - a - a - Total $ $- $ - $ - $ - $ $ $ a Includes securities determined to have no value. Significant unobservable valuation inputs developed by the VLOC for material Level 3 investments and impact to fair value as a result of changes in unobservable valuation inputs as of January 31, 2014, are as follows: Impact to Fair Fair Value at End Value if Input Description of Period Valuation Technique Unobservable Inputs Amount Increases a Templeton Foreign Smaller Companies Fund Assets: Investments in Securities: Equity Investments: Indonesia $ 1,971,007 Market approach Offer price 1.88 SGD Increase Discount for lack of Market comparables marketability 0-10 % Decrease b All Other Investments c - Total $ 1,971,007 a Represents the directional change in the fair value of the Level 3 investments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Represents a significant impact to fair value and net assets. c Includes securities determined to have no value. Abbreviations List SGD - Singapore Dollar 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. FT (Mauritius) Offshore Investments Limited Statement of Investments, January 31, 2014 (unaudited) (Expressed in U.S. Dollars) Shares Value Common Stocks 97.0% India 97.0% Auto Components 3.2% Balkrishna Industries Ltd. 81,269 $ 422,648 Bosch Ltd. 4,864 694,915 Exide Industries Ltd. 356,000 574,166 1,691,729 Automobiles 3.9% Bajaj Auto Ltd. 23,692 719,170 Mahindra & Mahindra Ltd. 73,790 1,048,198 Tata Motors Ltd., A 113,000 314,925 2,082,293 Chemicals 3.7% Asian Paints Ltd. 170,000 1,280,729 Pidilite Industries Ltd. 145,000 648,724 1,929,453 Commercial Banks 16.2% Axis Bank Ltd. 36,000 642,958 HDFC Bank Ltd. 360,000 3,611,773 ICICI Bank Ltd. 104,000 1,640,010 IndusInd Bank Ltd. 245,000 1,500,056 Yes Bank Ltd. 239,000 1,174,125 8,568,922 Construction & Engineering 2.2% Larsen & Toubro Ltd. 74,000 1,163,270 Construction Materials 1.6% Grasim Industries Ltd. 16,000 656,961 Ramco Cements Ltd. 69,300 179,317 836,278 Consumer Finance 0.6% Shriram Transport Finance Co. Ltd. 30,000 299,473 Diversified Financial Services 3.9% Credit Analysis and Research Ltd. 40,000 451,368 Crisil Ltd. 38,500 676,583 Kotak Mahindra Bank Ltd. 91,000 953,696 2,081,647 Food Products 1.4% Nestle India Ltd. 9,500 764,471 Independent Power Producers & Energy Traders 1.0% NTPC Ltd. 268,000 540,404 IT Services 18.1% HCL Technologies Ltd. 72,000 1,682,354 Infosys Ltd. 89,500 5,281,978 Tata Consultancy Services Ltd. 36,000 1,284,250 Wipro Ltd. 140,000 1,284,087 9,532,669 Machinery 1.6% Cummins India Ltd. 123,000 854,633 Media 1.6% Jagran Prakashan Ltd. 423,933 602,575 a TV18 Broadcast Ltd. 800,000 257,797 860,372 Metals & Mining 0.6% Hindalco Industries Ltd. 182,000 318,068 Quarterly Statement of Investments | See Notes to Statements of Investments. FT (Mauritius) Offshore Investments Limited Statement of Investments, January 31, 2014 (unaudited) (continued) Oil, Gas & Consumable Fuels 12.5% Bharat Petroleum Corp. Ltd. 100,500 582,943 Coal India Ltd. 166,000 655,420 Great Eastern Shipping Co. Ltd. 135,000 633,920 Gujarat Mineral Development Corp. Ltd. 410,000 746,614 Oil & Natural Gas Corp. Ltd. 339,000 1,489,902 Reliance Industries Ltd. 189,200 2,507,726 6,616,525 Personal Products 2.2% a,b Marico Kaya Enterprises Ltd. 6,800 8,924 Marico Ltd. 340,000 1,163,165 1,172,089 Pharmaceuticals 9.5% Cadila Healthcare Ltd. 72,000 940,474 Dr. Reddy's Laboratories Ltd. 54,910 2,283,646 Pfizer Ltd. 31,305 523,498 Torrent Pharmaceuticals Ltd. 151,000 1,295,008 5,042,626 Textiles, Apparel & Luxury Goods 1.1% Titan Co. Ltd. 158,778 561,175 Thrifts & Mortgage Finance 1.6% Housing Development Finance Corp. Ltd. 64,000 824,950 Transportation Infrastructure 1.5% a Gujarat Pipavav Port Ltd. 780,000 768,988 Wireless Telecommunication Services 9.0% Bharti Airtel Ltd. 810,000 4,072,290 Idea Cellular Ltd. 286,000 654,490 4,726,780 Total Common Stocks (Cost $47,469,524) 51,236,815 Other Assets, less Liabilities 3.0% 1,567,522 Net Assets 100.0% $ 52,804,337 a Non-income producing. b See Note 3 regarding restricted securities. FT (Mauritius) Offshore Investments Limited Notes to Statement of Investments (unaudited) (Expressed in U.S. Dollars) 1. ORGANIZATION FT (Mauritius) Offshore Investments Limited (Portfolio) is registered with and regulated by the Mauritius Financial Services Commission. The Portfolio was formed for the purpose of facilitating the Franklin India Growth Funds (Fund) purchase of securities of a wide selection of Indian companies, consistent with the Funds investment strategies and has elected to be treated as a disregarded entity for United States federal income tax purposes. At January 31, 2014, the Fund owned 100% of the Portfolio. The following summarizes the Portfolio's significant accounting policies. 2. FINANCIAL INSTRUMENT VALUATION The Portfolios investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Portfolio calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Portfolio to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. The Portfolio follows the Funds procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Portfolio. As a result, differences may arise between the value of the Portfolio’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Portfolio. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Portfolio’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Portfolio for financial reporting purposes. 3. RESTRICTED SECURITIES At January 31, 2014, the Portfolio held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Shares Issuer Acquisition Date Cost Value 6,800 Marico Kaya Enterprises Ltd. (Value is 0.02% of Net Assets) 11/1/2013 $ 3,983 $ 8,924 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolio’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Portfolio’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2014, in valuing the Portfolio's assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: Personal Products $ 1,163,165 $ - $ 8,924 $ 1,172,089 All Other Equity Investments a 50,064,726 - - 50,064,726 Total Investments in Securities $ 51,227,891 $ - $ 8,924 $ 51,236,815 a For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 5. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Portfolio's significant accounting policies, please refer to the Portfolio's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON INTERNATIONAL TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2014 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting
